DETAILED ACTION
Response to Amendment
Claims 1-21 are pending. Claims 1-20 are amended directly or by dependency on an amended claim. Claim 21 is new.
Response to Arguments
Applicant’s arguments, see page 10, filed 3 August, 2021, with respect to the 35 USC 112f/6th interpretation of claim 1 along with accompanying amendments to specify use of a processor have been fully considered and are persuasive.  The 35 USC 112f/6th interpretation of claim 1 has been withdrawn. 
Applicant’s arguments, see page 10, filed 3 August, 2021, with respect to the 35 USC 101 rejections of claims 1-17, 19 and 20 along with accompanying amendments have been fully considered but are not persuasive.  The claims remain directed to a mental process and therefore remain an abstract idea. Examiner recommends integrating the result into a practical application, specifying the results are used to modify a projector or electronic display or some similar output.
Applicant’s arguments, see page 10, filed 3 August, 2021, with respect to the 35 USC 101 rejection of claim 20 along with accompanying amendments have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 20 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 13-14, filed 3 August, 2021, with respect to the rejection(s) of claim(s) 13 under Krasadiki in view of Boss with respect to the filing date of Boss Krasadiki in view of Jung et al. in view of Underwood et al..
All other arguments are by similarity or dependency and are addressed by the above.
See the conclusion for other art cited as relevant to the amended claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 19 and 20 (and by dependency, claims 2-17 and 21) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites recognizing a situation in a space based on sensor data obtained by sensing the space in which a content is output and determining an output scheme of the content based on a result of the recognition and an analysis result of related information of the content. The limitations of recognizing and determining, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Recognizing in the context of this claim encompass the user manually judging the projection space. Similarly, the limitation of determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “ranking” in the context of this claim encompasses the user thinking that the space is appropriate for projection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an “information processing apparatus” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 18 is accepted as significantly more, as it indicates transmitting to an output device in accordance with the calculation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al. (US 20170289596 A1) in view of Jung et al. (US 20090310102 A1) in view of Underwood et al. (US 20150113411 A1).

Regarding claims 1, 19 and 20, Krasadakis et al. disclose an information processing apparatus comprising; information processing method causing a processor to execute; and program configured to cause a computer to function as: a recognition unit that recognizes a situation in a space based on sensor data obtained by sensing the space in which a content is output (captured images or video may be interpreted by recognition software to personally identify the users, [0014], a camera coupled to a display device may capture video of a person, and that video may be analyzed to recognize the person, [0020], sensors for detecting the users 102, environmental conditions in the viewing area, [0035], Cameras 124g and 124h 

Krasadakis et al. do not disclose the term, “output scheme of the content”. It would have been obvious at the time of filing to one of ordinary skill in the art that the tailored and targeted content on the displays can be interpreted as output schemes of the content.

Krasadakis et al. do not disclose the determination of the output scheme includes selecting the output scheme from a plurality of the output schemes based on a priority given to a parameter of output of the output scheme, the priority given to the parameter of output being selected from a plurality of parameters of output of the plurality of output schemes based on the analysis result of the content.

Jung et al. teach selecting the output scheme from a plurality of the output schemes based on a priority given to a parameter of output of the output scheme, the priority given to the parameter of output being selected from a plurality of parameters of output of the plurality of output schemes based on the analysis result of the content (In some embodiments, one or more projection control units 162 may select content that is to be projected by one or more projectors 164. In some embodiments, one or more projection control units 162 may select content that is to be projected in response to one or more requests from one or more users 110. For example, in some embodiments, one or more projection control units 162 may select content that is appropriate for children in response to a request from a child. In some embodiments, one or more projection control units 162 may modulate output that is projected by one or more projectors 164. In some embodiments, one or more projection control units 162 may modulate the intensity of light that is projected by one or more projectors 164, [0086], At operation 1304, the processing operation 220 may include processing the information associated with one or more projector parameters to prioritize the one or more projection actions. In some embodiments, one or more projection control units 162 may process the information 168 associated with one or more projector parameters to prioritize one or more projection actions. In some embodiments, one or more projection control units 162 may prioritize one or more projection actions according to the amount of memory associated with one or more projectors 164. For example, in some embodiments, a first user 110 may request projection of content that will fill all available memory that is associated with one or more projectors 164 while a second and third user 110 may request projection of second and third content that can be loaded into memory. Accordingly, in some embodiments, one or more projection control units 162 may assign higher priority to the second and third users 110 to 

Krasadakis et al. and Jung et al. are in the same art of display control (Krasadakis et al., abstract; Jung et al., abstract). The combination of Jung et al. with Krasadakis et al. enables the use of parameter priority in display decisions. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the priority of Jung et al. with the invention of Krasadakis et al. as this was known at the time of filing, the combination would have predictable results, and as Jung et al. indicate this is one way to provide the most users with projection services ([0173]) making this the most adaptive to user requests and load demands.

While Krasadakis et al. and Jung et al. disclose/teach the whole claim, another reference is added based on another possible claim interpretation.

Underwood et al. teach selecting the output scheme from a plurality of the output schemes based on a priority given to a parameter of output of the output scheme, the priority given to the parameter of output being selected from a plurality of parameters of output of the plurality of output schemes based on the analysis result of the content (When an electronic device employs a multi-display configuration with certain slide presentation programs (e.g., 

Krasadakis et al. and Jung et al. and Underwood et al. are in the same art of display control (Krasadakis et al., abstract; Jung et al., abstract; Underwood et al., abstract). The combination 

Regarding claim 2, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 1. Krasadakis et al. further disclose the analysis result of the related information of the content includes a format of the content, a target person who uses the content, a job on the content, or importance of the content (“In some examples, the displays are controlled by computing devices with cameras for capturing images or videos of people within the viewing areas of the displays.  The captured images or video may be interpreted by recognition software to personally identify the users--or at least recognize various features about them.  Content is selected for display on the public viewing screens based on the users currently within the viewing areas.  For example, a screen in an airport may be equipped with a camera that captures facial images of users walking by.  These facial images may be transmitted to a backend server that may select particular content--e.g., news stories--to present on the display based on the identified users. Some examples are directed to controlling the display of content on a public display device based on recognized users in an area.  In some examples, user-specific data is received comprising one or more 

Regarding claim 3, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. further disclose the recognition unit performs a recognition process on a user existing in the space as the situation in the space (networking environment for recognizing users in a public area and distributing content to the multiple display devices., [0006], captured images or video may be interpreted by recognition software to personally identify the users--or at least recognize various features about them, [0014], “A person may be "personally" recognized, meaning the person is individually identified, through facial recognition, body recognition, device communication (e.g., wireless communication with the user's smart phone or wearable device), speech recognition, user profile identifier, social media handle, user name, speech, biometrics (e.g., eye pattern, fingerprints, etc.), or any other technique for personally identifying the user.  For example, a camera coupled to a display device may capture video of a person, and that video may be analyzed--either locally or via a web service--to recognize the person”, [0020], Cameras 124g and 124h recognize the user, [0073]).
 
Regarding claim 4, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 3. Krasadakis et al. further disclose position coordinates, a field-of-view direction, and a state of the user are recognized as the recognition process on the user (the reaction monitor 130 monitors the reaction of the user 102 to the content being displayed to determine the level of engagement or interest of the user 102, [0046], Using geographic location information or direct communication with the client device of the user 102 (e.g., through BLUETOOTH.RTM.  branded communications, NFC communications, or the like), the display device 100 may present a sequence of related content to a user 102 across multiple display devices 100 as the user 102 walks through a public airport, shopping mall, super market, square, conference space, or other area, [0057], determine a gaze direction of the user, [0107]). [engagement = state, geographic location = coordinates, gaze direction = field of view direction]

Regarding claim 5, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. further disclose the recognition unit performs a recognition process on an environment around a user existing in the space as the situation in the space (sensors for detecting the users 102, environmental conditions in the viewing area, [0035], microphone 114, camera 116, and sensors 118 may capture information about the user 102 or the environment, [0055]).
 
Regarding claim 6, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 5. Krasadakis et al. further disclose at least one of detection of a planar area in the space, generation of an illuminance map, and sound field recognition is performed as the recognition process on the environment (user recognizer 
 
Regarding claim 8, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. further disclose the determination unit determines an output position, an output device, and an output parameter of the content as the output scheme (person being presented with content on separate display devices at different locations in a public area, [0007], “Using geographic location information or direct communication with the client device of the user 102 (e.g., through BLUETOOTH.RTM.  branded communications, NFC communications, or the like), the display device 100 may present a sequence of related content to a user 102 across multiple display devices 100 as the user 102 walks through a public airport, shopping mall, super market, square, conference space, or other area”, [0057], monitors the location of the user 100--as determined by the display devices 100a-z the user 102 is recognized in front of--and selects content to present the user 102 at the various display devices 100a-z, [0062], “Such examples optimize the content experiences by sequentially serving a first portion of content on a screen that is tailored to a subset of the audience in front of the screen, and then a second portion of content that is tailored to a second subset of the audience in front of the screen, and so on”, [0079]). [output device = which display at each location to present content; output position = part of the screen used for the display; output parameter = type of content displayed]

Regarding claim 9, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the output position is a position of a planar area in the space in a case of projection output from a 

Regarding claim 10, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the output position is an installation position of the output device (diagram of multiple billboard screens being used to present mini-episodes of content, [0008], Mini-episodes with content that is interrelated may be displayed to a particular user across multiple billboards., [0026], content may be sequentially presented to the user 102 based upon billboard screens, [0073]).
 
Regarding claim 11, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose when the output device is a wearable device, the output position corresponds to a position of a user wearing the wearable device (display device 100 may present interactive content, provides a map or other location information e.g., turn-by-turn directions on a smart watch, [0053]).

Regarding claim 12, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the determination unit determines the output position based on a score for each output position calculated based on a score of each element calculated based on a recognition result of an environment and a user obtained by the recognition unit and weighted depending on the 

Regarding claim 13, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Jung et al., and Underwood et al. further teach the determination unit determines the output scheme by giving priority to a screen size based on the analysis result of the content when the content is a video (Jung et al., projection control units 162 may acquire content for projection, content include, but are not limited to, instructions, text, pictures, movies, videos, music videos, [0158]; Underwood et al., a variety of computer program products, such as applications or operating systems, may use the 

Regarding claim 16, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the determination unit determines the output scheme by giving priority to a situation of a sound field at an output position when the content is a sound (The microphone 114 captures audio from the users 102, [0034], In some examples, the user recognizer 126 identifies the user from biometric characteristics in the captured image, video, or audio data, such as eye scans, facial recognition, speech or voice recognition, fingerprint scans, or the like, [0042], In some examples, the display devices 100a-z are equipped with microphones 114, cameras 116, or sensors 118 that capture identifying information (e.g., images, video, audio, or environmental data) about a user 102 passing by or the user's client device 206 [0061]).

Regarding claim 17, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the determination unit determines the output scheme by giving priority to a line-of-sight direction of a user when the content is an image and the user is moving (“Another aspect of the examples disclosed herein relates to tracking people as they move through public areas and coordinating the content being displayed on multiple public screens based on the movement of the people and the messages that have been previously presented to the people on the public screens.  
408-412 while the content on the display device 100h may be focused solely on user 416” [0078], determine a gaze direction of the user, [0107]).

Regarding claim 18, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 1. Krasadakis et al. further disclose a transmission unit that transmits information to be output to an output device by the determined output scheme (“The display device 100 is also configured to communicate over a network 150.  More specifically, the I/O components 110 include a microphone 114, a camera 116, sensors 118, and a presentation device 120.  The computer-storage memory 112 is embodied with machine-executable instructions comprising a communications interface component 122, a user interface component 124, a user recognizer 126, a content retriever 128, and a reaction monitor 130 that are executable to carry out the various features disclosed below”, [0030], “The transceiver 106 is an antenna capable of transmitting and receiving radio frequency ("RF") or other wireless signals over the network 106.  One skilled in the art will appreciate and understand that various antennae and corresponding chipsets may be used to provide communicative capabilities between the display device 100 and other remote devices.  Examples are not limited to RF signaling, however, as various other communication modalities may alternatively be used.  The display device 100 may communicate over network 150”, [0033], “Instructions stored in memory 120 may include the communications interface component 122, the user interface component 124, the user recognizer 126, the content retriever 128, and the reaction monitor 130.  In some examples, the communications interface component 122 includes a network interface card and/or a driver for operating the network interface card.  Communication between the display device 100 and other devices, such as servers hosting a web service or client devices of the users 102, may occur using any protocol or mechanism over a wired or wireless connection, or across the network 106.  In some examples, the communications interface component 122 is operable with radio frequency (RF) or short-range communication technologies using electronic tags, such as NFC tags, 

Regarding claim 21, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 8. Underwood et al. further teach the plurality of parameters of output of the plurality of output schemes includes at least one of a screen size, closeness of a distance between an output position and a user, output resolution, a situation of a sound field at an output position, or a line-of-sight direction of a user (select from among the multiple projectors 54 that which has the highest resolution, largest size, or that is next among the electronic displays 12 categorized by the operating system, [0068], [0069], the other presenter displays may be prioritized e.g., based on the presence or absence of a OS menu bar, the screen size, screen resolution, and/or being the next among displays 12 listed by the operating system, [0072], the presenter displays may be assigned in order according to other priorities e.g., the screen size, screen resolution, [0073], the primary presenter display (PD1) may be determined according to any suitable priority e.g., the screen size, screen resolution, [0075]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al. (US 20170289596 A1)  and Jung et al. (US 20090310102 A1) and Underwood et al. (US 

Regarding claim 7, Krasadakis et al. and Jung et al. and Underwood et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. partly disclose the recognition unit performs a recognition process on an output device existing in the space as the situation in the space (identifying a location of the public display device and a timeframe when the at least one user is in the area [0087], [0118]), however, another reference is provided to make this explicit.

Ikeda et al. teach a recognition unit performs a recognition process on an output device existing in the space as the situation in the space (“By detecting the state of the information display surface and controlling the position of a menu based on the detection result, the information processing system 100 according to the embodiment of the present disclosure can display information appropriately and efficiently according to an environment in which information is displayed”, [0373], “The detection unit 121 detects the state of a projection surface based on an image captured by the camera 2011 orientated toward the projection surface and acquires state information obtained by detecting the state of the projection surface.  The state of the projection surface includes, for example, the brightness of the projection surface, a contrast ratio of an image projected to the projection surface, presence or absence of an object on the projection surface, and the kind, disposition, and size of the object on the projection surface, and a combination of objects.  The output control unit 122 controls the illumination units 2010 such that the projection surface is irradiated with an amount of light (illumination intensity) according to the state detected by the detection unit 121 and an image projected to the 

Krasadakis et al. and Ikeda et al. are in the same art of controlling displays (Krasadakis et al., abstract; Ikeda et al., abstract). The combination of Ikeda et al. with Krasadakis et al. and Jung et al. and Underwood et al. will enable the recognition of the output device. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the output recognition of Ikeda et al. with the invention of Krasadakis et al. and Jung et al. and Underwood et al., as this was known at the time of filing, the combination would have predictable results, and as Ikeda et al. indicate in this way “information can be displayed more appropriately and efficiently according to an environment in which information is displayed or a situation of displayed information” (abstract, [0010]), thus improving the ease which users of Krasadakis et al. can view content.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the 101 issues. While Krasadakis et al. teach a touch screen device may be monitored to determine whether the user 102 is engaging with the content ([0047]), and “Meaningfulness of interactions may be determined by identifying and assessing the interactions based on predefined interaction ratings.  For example, a user 

US 20140013228 A1: command data (e.g., how a primary feed is to be presented, number of feeds presented, type of cluster indicator, interface components to be provided to a user (e.g., selector, volume adjuster, touch-screen capability; the experience dimension comprises at least one of the following dimensions: a relationship dimension, a physical location dimension, a relevancy dimension, a proximity dimension, a ranking dimension, a rating dimension, an emotional dimension, and a sensory modality dimension

US 20150264299 A1: There may also be one or more user input devices 208, such as a remote control, keyboard, mouse, touch screen, The processor 804 may be configured to weight (e.g., prioritize) the viewing distance of specific users in a room over other users.  For example, the processor 804 may be configured to apply one or more weights to the viewing distance of the user(s) associated with a user profile or account.  For example, the processor 804 may be configured to detect a user within the room 300 associated with a stored user profile, and apply one or more weights to the viewing distance of that user when determining an average user viewing distance.  In some embodiments, the processor 804 may be 

US 9710772 B1: In still other example embodiments, different content may be selected for presentation to the user based on an application of the prioritization rules and the proximity metric

US 20200250412 A1 [does not predate]: In addition, when detailed information such as Touch UI and text that allows user's input is displayed, weighting of k_[distance between projection surface and user] is set to -1 or less since a shorter watching distance is prioritized over the screen size.  As a result, a higher score can be set as the distance is short

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the 101 issues. While Krasadakis et al. teach “Examples of content include, without limitation, QR codes, electronic messages (e.g., text, e-mail, coupons, etc.), interactive hyperlinks, advertisements, news stories, sporting events, stock quotes, documents, and the like.  Virtually anything that can be presented in electronic form may be presented across the public display devices 100 disclosed herein upon recognition of the users 102” ([0045]) this is not sufficient to teach “the determination unit determines the output scheme by giving priority to output resolution when the content is mainly a character”. The following art is cited as relevant, but also not sufficient to teach this limitation:

US 20070092273 A1 On the contrary, for an image of a text, a chart, a table, etc., as denoted at the curve B in FIG. 5, a resolution-oriented screen is chosen which puts the priority upon the resolution and greatly enhances the contrast of the image.  Where the resolution-oriented screen denoted at the curve B in FIG. 5 is used, a toner consumption amount tends to increase on the higher tone value side. 

US 20060139353 A1 According to the method described in Patent Document 1, for example, for pixels in the image area of characters giving priority to the resolution, a TEXT signal indicating characters is generated, and at time of image processing, in the image area where the TEXT signal is set, a high-resolution screen such as a 400 lpi screen is used, and in the other areas, a low-resolution screen such as a 200 lpi screen is used, so that the screens having different resolution are used appropriately like this, thus the resolution of characters is avoided from deterioration. 

US 20030123092 A1 In the resolution priority mode detailed setting screen shown in FIG. 
10B, numeral 1106 denotes an only text button and numeral 1107 denotes a text and graphic button.  A user can selectively set if the attribute is set for only a text portion or the attribute is set for text and graphic portions in the resolution priority mode by depressing either the only text button 1106 or the text and graphic button 1107.

US 20180095528 A1 In this example implementation, the user is further enabled to select one or more other display modes (e.g., different combinations of operating system settings and/or application settings, such as adjustment of the display resolution to non-native resolutions or adjustments to one or more application software graphical element(s), navigation 

US 20150205451 A1 For example, the controller 180 may select a display region of text with a size equal to or less than a predetermined size or a display region of an image with a resolution equal to or less than a predetermined resolution, based on the size or resolution of text or image displayed on the display unit 151.  Alternatively, upon sensing a predetermined user gesture, the controller 180 may select the region corresponding to the user gesture

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20080218853 A1 (The techniques described in Ref [1], [2] and [3]-[5] may be adequate for large venue tile projectors display systems in which the projection depth is not a parameter of critical importance. However, in the rear projection array display system described in Ref [18], the projection depth is a parameter of paramount importance and limiting the tiled projectors field-of-view to less than 20.degree. will cause such a display system to have a large depth. In order to reduce the depth of the type of rear projection array display systems described in Ref [18] to the range of depth of other flat panel display systems, the tiled projectors field-of-view should be substantially larger than 20.degree.. As a result the techniques described in prior art Ref [1], [2] and [3]-[5] for overcoming viewing angle brightness sensitivity in tiled rear projection display systems cannot be effectively used in conjunction with the rear projection array display system such as that described in Ref [18]); US 5597223 A (In the projection display apparatus shown in FIG. 6A, it is possible to freely US 20170330495 A1 (when the area priority mode is set, the control unit 108 decides a plane larger than other specified planes as a projection region. In addition, when the speed priority mode is set, the control unit 108 starts a plane searching process and subsequently decides a first specified plane as a projection region. Also, to decide the projection region, another condition may be further added. For example, in a process of the speed priority mode, a condition that the size of a specified plane be a predetermined size, for example, equal to or greater than the size of a projection screen, may be added when the specified plane is positioned at a location appropriate for projection, such as a wall, a screen, or a table, the control unit 108 decides the plane as a projection region. Conversely, when the specified plane is positioned at a location inappropriate for projection of an image, such as a ceiling or a floor, the control unit 108 does not decide the plane as a projection region. Also, the position of the plane can be included in information associated with the plane at the time of the plane searching by the plane searching unit 106. In addition, appropriateness of the projection to the position of the plane may be set in advance or may be changed through a user manipulation); US 20170221238 A1 (For scoring, three different meta scores are introduced in FIG. 7: data/attribute, focus, and view scores. Attribute-based scoring (in contrast to FIG. 6) can also be done on the CPU since the data displayed and linearized in attribute buffers changes less often. If it changes, linearization and encoding is required, increasing CPU-GPU communication anyway. However, scoring on the GPU benefits when partial data updates or switching between attribute buffers, already in stock on the GPU, is desired. Focus-based scoring depends on user interaction, filtering, or changed mapping, and can be either on the view-based scoring correlates to screen size, view angle, zoom level, number of nodes, perspective, and more. Since most of these are under frequent change, a GPU-based implementation is usually preferred. All three meta scores, as a result of their subset of atomic scores, are stored per node in a linearized buffer (score buffer 722). Except for data (accessing accumulated data for inner nodes) and some view-based scores, scores are typically derived for all leaf nodes (single bucket). A final score for aggregation could be retrieved simultaneously, but this linear combination of three (or more) meta scores is usually retrieved within the aggregation pass directly); US 20040130568 A1 (The screen presented on the notebook computer 230 is thus projected and displayed on the projector 220. Operating a remote controller as an attachment to the projector 220, the projected image on the projector 220 is switched from a screen of the notebook computer 230 to a screen of the desk-top computer 251, for example; From the display status management file 34, the window area information generator 41 learns the number of terminals 1 to be presented, and the priority order and the screen size of each terminal; From the display status management file 34, the window area information generator 41 learns the number of terminals 1 to be presented, and the priority order and the screen size of each terminal 1. The window area information generator 41 splits the display screen size of the display 21 in accordance with the number of terminals 1 to be presented, and the priority order and the screen size of each terminal 1); US 20110258049 A1 (Ordering and displaying search results may be based upon a mobile communication facility 102, mobile subscriber characteristic 112, delivery facility, disambiguation facility, parental controls 150, search algorithm facilities 144, carrier business rules 158, and/or a sponsorship facility 162. The ordering of content for display may also be based upon the amount of content available within a category. The display 172 may be changed based upon the screen size of the mobile communication facility 102, and sounds or other multimedia content may adapt to capabilities of the mobile communication facility 102. Ordering and display of content may be organized by the type of content, the artist, the date, or concept (e.g., Jaguar as a car, or jaguar as an animal), and other categories may derive from deduction within the mobile search host facilities 114. In addition to ordering, content may be emphasized or deemphasized by weighting within the display 172. For example, weighting may occur through the use of size, motion, lack of symmetry, use of garish colors, sounds, multimedia, or other means of accenting content. For sponsored links, there may be opportunities for yield optimization (e.g., clicks multiplied by the bid cost); a search query may be processed through a search algorithm facility 144 and mobile communication optimized results retrieved based, in part, on the search query, where the optimized results are optimized based on information relating to the mobile communication facility 102. The information relating to the mobile communication facility 102 may be screen size, screen shape, processing capability, processing speed, audio system, visual system, aural system, mobile subscriber characteristics 112, and location).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661